Citation Nr: 1112309	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  06-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for the claimed residuals of a left inguinal hernia.

2.  Entitlement to service connection for the claimed residuals of a neck and right shoulder injury with pain and numbness to the right arm.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for a skin disorder to include pityrosporum folliculitis.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left ilioinguinal neuritis as due to VA surgical repair of a left inguinal hernia in May 2003.

5.  Entitlement to a rating in excess of 10 percent for the service-connected postoperative residuals of a medial meniscectomy of the left knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

These matters come before the Board on appeal from February 2005 and September 2007 rating decisions of the RO.

In October 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.  

The issues of service connection for the claimed residuals of a left inguinal hernia and the claimed residuals of a neck and right shoulder injury and the claim for compensation under 38 U.S.C.A. § 1151 are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Board denied the Veteran's original claim of service connection for pityrosporum folliculitis in an October 2002 decision.  He was informed of this decision, but did not appeal in a timely manner.

2.  The evidence received since the October 2002 decision is neither cumulative in nature nor repetitive of evidence that was record at the time of the prior denial and relates to a previously unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  

3.  The service-connected left knee post operative residuals of a medial meniscectomy is shown to be productive of a disability picture manifested by a functional loss due to pain that more nearly approximates that flexion restricted to 30 degrees following repetition and during flare ups.


CONCLUSIONS OF LAW

1.  The evidence received since the October 2002 Board decision is new and material for the purpose of reopening the claim of service connection for a skin disorder to include pityrosporum folliculitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  The criteria for the assignment of a 20 percent rating, but no more for the service-connected residuals of a left knee medial meniscectomy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes (Codes) 5003, 5010, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).  

The VCAA notice should also include information about the basis for a prior final decision, what is necessary to reopen a claim, and about what is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The January 2004, July 2004, March 2006 and August 2006 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the law and regulations outlined hereinabove.  

In this regard, these letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claims.  He was also given notice regarding disability ratings and effective dates of awards.  

With respect to the petition to reopen, the Veteran was given the definition of new and material evidence and advised of the reasons for the prior denial, and the type of evidence needed to reopen the claim.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  

The Veteran was afforded a VA examination for his service connection left knee disability.  

Regarding claims to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach unless the claim has been reopened.  38 C.F.R. § 3.159 (c)(4)(iii) (2010). 

Thus, there is sufficient competent medical evidence on file for the Board to make a decision on the claims identified hereinbelow.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


New and Material Evidence

Legal Criteria and Analysis

In a recent decision, the Court indicated that VA unduly limited its consideration of claims for service connection for PTSD under circumstances in which other diagnosed psychiatric disabilities may be present.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Thus, in this case, the Board finds that the claim of service connection for a skin disability must be addressed in general manner.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

An October 2002 decision of the Board denied service connection for pityrosporum folliculitis.  This Board action represents the last final decision on any basis as to the issue of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; Evans v. Brown, 9 Vet. App. 273 (1996).

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the October 2002 decision, the Board denied service connection for pityrosporum folliculitis on the basis that there was no evidence of a skin disorder in service or for many years thereafter or nexus between the currently diagnosed skin disorder and any event or incident of his service, to include being exposed to Agent Orange while serving in the Republic of Vietnam.

The evidence the Board considered at the time consisted of the Veteran's service treatment records and VA treatment records dated from 1969 to 1999. 

Briefly, these records revealed no evidence of a skin disorder in service or in connection with his examination on separation and the associated medical history report was negative for complaints, findings or diagnosis of a skin disorder.  

The post-service VA treatment records first show a skin disorder in the form of a mass on the left buttocks (later diagnosed as a lipoma) in November 1988.

A January 1989 VA treatment record notes the presence of a slight acneiform eruption on his chest, which the Veteran reported having had since he returned from Vietnam.  

In June 1989, the Veteran reported having a 20 year history of a recurrent rash.  He was found to have a skin tag on his right hip and pigmented lesions on his left shoulder.  The assessment was that of folliculitis.  Subsequent records also contain the diagnosis of pityrosporum folliculitis.

In October 1998, the Veteran reported having had a skin condition since he served in Vietnam and was exposed to Agent Orange.  He indicated that it was intermittent.

The evidence associated with the claims file since the October 2002 decision consist of VA treatment records dated from July 2002 to April 2007 and a transcript of the October 2010 hearing testimony and other statements by the Veteran.

A November 2002 statement contains an assessment of acne conglobata since Vietnam.  

The Veteran's hearing testimony was to the effect that his skin problems started in service.  After spraying chemicals to kill grass around ammunition bunkers, he reported developing blisters on his arms and chest.  He also reported having continuing problems since service that included manifestations on his back and chest.  The blisters tended to come and go.

This evidence is considered new because it was not of record at the time of the October 2002 decision.  The added evidence consisting of medical records, lay assertions, and hearing testimony are material to the claim as it suggests a current skin disorder had its onset in service.  

Thus, on this regard, it addresses an established fact necessary to substantiate his claim and raises a reasonable possibility of substantiating the claim.

Since VA has received new and material evidence, the claim of service connection for a skin disorder is reopened.


Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2010).

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).

Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  The analysis that follows is undertaken with the understanding that different ratings may be assigned for different time periods in this appeal.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

On January 2005 VA examination, the Veteran reported having increasing left knee pain over the past couple of years.  He experienced some pain, stiffness, swelling and fatigability.  He could only be on his left leg for up to a 1/2 hour at a time.  Repetitive use, weather changes, and going up or down stairs bothered it.  There was no subluxation.  He wore a brace at times, but there was no need for a cane. He could perform normal daily activities.  

On examination, the Veteran was noted to walk with a slight limp on the left.  The range of motion demonstrated was from 0 degrees of extension to 60 degrees of flexion.  The Veteran overreacted to the knee pain in that he would not let his knee be moved beyond 60 degrees of flexion.  No obvious effusion  or crepitation was found.  

The motion was repeated with no change secondary to the moderate pain that was there.  This occurred with and without resistance.  The knee appeared to be stable to medial and lateral and anterior/posterior testing.  Repetitive use caused an increase in pain and ache, soreness, tenderness and fatigability, but no change was noted on examination.  

An April 2006 letter from a former employer stated that, during his period of employment from April 1974 to June 2005, the Veteran often missed work to attend therapy and receive treatment for injuries that occurred in service.

A July 2006 VA treatment record noted subjective complaints of chronic left knee pain that was worse going up or down stairs or with kneeling.  His knee was worse in the morning, but improved as the day progressed.  He indicated that wearing a brace helped.  

At a May 2007 VA examination, the Veteran reported injuring his left knee in service and eventually undergoing a medial meniscus surgical repair in the 1970's.  

Over the years, the Veteran reported developing chronic pain, stiffness and occasional swelling.  He denied having knee weakness or instability.  His left knee pain was reportedly worse with prolonged walking, standing, climbing ladders or walking up or down stairs.  He did not use any assistive devices to walk and denied having periods of flare-ups.  

The Veteran was not currently employed, but noted that, on his last job, the left knee bothered him when he used ladders.  It did not impair his usual activities.

An examination of the left knee revealed that there was no warmth, swelling, atrophy, instability or crepitus.  Extension of the left knee was to 0 degrees.  

The Veteran was apprehensive about flexing his knee beyond 60 degrees; therefore, extension could not be achieved beyond that point either passively or actively.  There was pain in the posterior and anterior aspect of the knee.  After 5 repetitions of flexion and extension, there was no change in the range of motion, but increased pain and fatigue were noted.  The examiner noted that prior X-ray studies revealed findings of arthritis.  

The service-connected residuals of a left knee medial meniscectomy is rated under Code 5259, which provides a maximum rating of 10 percent based on cartilage damage.  See 38 C.F.R. § 4.71a, Code 5259.

To assign a higher schedular rating, the Board must consider rating the service-connected disability alternatively under other applicable codes.

In this case, the Board finds that Diagnostic Codes 5260 and 5261, for limitation of motion, are also applicable based on impaired flexion or extension of the knee joint.

The normal range of motion of the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71a, Plate II.

Under 38 C.F.R. § 4.71a, Code 5260, a 10 percent rating is warranted where flexion of the leg is limited to 45 degrees, a 20 percent rating is warranted where flexion is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Code 5261, a 10 percent rating is also appropriate where extension of the leg is limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, and a 30 percent rating is warranted for extension limited to 20 degrees.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).

On this record, the Board finds the service-connected left knee disability does not meet the rating criteria warranting a rating based on an actual limitation of flexion or extension of the left knee.   

However, after factoring in the Veteran's complaints of pain, fatigability and other difficulties associated with repetitive use, the Board finds that the service-connected left knee disability picture more closely resembles the criteria for a 20 percent rating based on a functional loss due to pain with flexion restricted to 30 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca, supra.  

In the absence of a limitation of motion or functional loss due to pain manifested by flexion limited to 10 degrees or extension restricted to more than 5 degrees, a rating in excess of 20 percent is not warranted.

VA's General Counsel has held that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23- 97 (1997); 62 Fed. Reg. 63,604 (1997).

However, the record has consistently shown no evidence of left knee subluxation or instability, Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Code 5256 is also not applicable since there is no objective evidence that the Veteran's left knee is not shown to be ankylosed.  See Under 38 C.F.R. § 4.71a, Code 5256 (2010).

The Board also observes that, under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether the application an extraschedular rating is for application.

However, there is no showing of an exceptional or unusual disability picture that would obviate the application of the regular rating criteria in this case.  The left knee function is impaired, but not in any way that is not addressed by applying the established rating criteria.  

In other words, the level of disability and symptomatology are adequately contemplated by the applicable schedular criteria and, therefore, they are not inadequate for rating purposes in this case.  

Thus, the Board finds that referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2010) is not warranted in this case.


ORDER

As new and material evidence to reopen the claim of service connection for a skin disorder to include pityrosporum folliculitis has been presented, the appeal to this extent is granted, subject to further action as discussed hereinbelow.

An increased 20 percent rating for the service-connected residuals of a medial meniscectomy of the left knee is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

In light of the Veteran's recent testimony and other evidence relied upon to reopen the claim of service connection for a skin disorder, the Board finds that a comprehensive VA examination is needed to fully address the likely etiology of the Veteran's claimed skin disorder.

A September 1971 VA treatment record suggested that, shortly after service, the Veteran might have had a left inguinal hernia; however, there was no definite diagnosis of such until April 2003.  A VA opinion is necessary to determine the etiology of the left inguinal hernia, which was repaired in May 2003.

The Veteran is also seeking compensation benefits in accordance with the provisions of 38 U.S.C.A. § 1151 due to additional disability related to the May 2003 left inguinal hernia repair.  

To establish that the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, it must be shown either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the care, treatment, or examination without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1). 

Further, the Board finds that an opinion is necessary to determine if VA failed to exercise the degree of care associated with the May 2003 surgery that would be expected of a reasonable health care provider.  

The Veteran also asserts that his disability involving right shoulder and right arm is the result of an injury in service.  During his hearing, he testified that the original shoulder injury also displaced a disc in his cervical spine.

In construing his claim liberally, the Board must consider whether the neck disorder causing his current right arm and shoulder problems was the result of his service.

According to his statements and testimony, the Veteran's right shoulder/neck injury occurred in March 1969 when an ammunition depot was bombed.  After the incident, while the Veteran was walking away from the area, he reports falling down a hill and injuring his shoulder.  He was reportedly treated by a medic and sent back to duty.

On careful review, the service treatment records do not document the Veteran's claimed right shoulder injury.  He testified that his service treatment records were not complete and that he turned his records over to VA after he separated from service.  

The Board also notes that the Veteran was a light weapons infantryman in service and received a Combat Infantry Badge (CIB) for his recognized combat status.  

In the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Thus, the Veteran's assertions of falling down a hill and injuring his right shoulder in the aftermath of the bombing of an ammunitions depot are deemed to be credible and found to be consistent with the conditions of his service.

The Veteran's current cervical spine disorder is well documented in the record.  In particular, an April 2005 letter from a VA certified nurse practitioner stated that the Veteran had cervical spondylosis with radiculopathy which caused nerve compression and pain that shot down into his shoulder and arm and decreased his strength.

In light of the current disability and the reported fall on his right shoulder in service, the need for a VA examination and nexus opinion is triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain copies of all clinical records referable to VA treatment received for the claimed right shoulder condition or cervical spine disorder since July 2006 and associate those records with the claims file.  

In addition, the consent forms related to the VA surgery in May 2003 for a left inguinal hernia repair must be obtained and associated with the claims file.  If any records cannot be obtained, this should be reflected in the claims file.

2.  After any available records are added to the claims file, the RO should then schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed right shoulder condition and any related cervical spine disorder.

The Veteran's claims file must be reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  The examiner should elicit from the Veteran and record a complete history referable to the claimed condition.

Based on a review of the case, the VA examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current right shoulder or cervical spine disability that is due to the reported injury in service or another event or incident of his active service.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If an opinion cannot be reached without resort to speculation then the examiner must so state along with the reasons why with some specificity.

3.  After the requested records have been associated with the claims file, the RO should also arrange for a VA examination to address whether the Veteran developed additional disability as the result of the May 2003 left inguinal hernia repair.

It is imperative that the physician who is designated to examine the claims file reviews the evidence in the claims folder, including a complete copy of this REMAND, and acknowledges such review in the examination report.

The physician should respond to the following questions:

a.  Did the Veteran at least as likely as not have a left inguinal hernia in September 1971 that remained undiagnosed from that time until February 2003?

b.  Did the Veteran have a left inguinal hernia that had its onset in service or was otherwise related to service?

c.  Are there any residuals or additional disability due to the May 2003 left inguinal hernia repair that represents a necessary consequence of, or whether it was an event not reasonably foreseeable as a result of, negligence on the part of the VA treatment providers?

If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report.

4.  The Veteran should also be scheduled for a VA dermatology examination to determine the nature and likely etiology of the claimed skin disability.  

The Veteran's claims file must be reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner should elicit from the Veteran and record a complete history referable to the claimed skin condition, to include any lay assertions linking the onset of any chronic skin disorder to service.

Based on a review of the case, the VA examiner is requested to render an opinion as to whether the Veteran has a current skin disability that at least as likely as not had its clinical onset during his period of active service.

If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should clearly indicate that.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report.

5.  If the Veteran fails, without good cause, to report to the scheduled examinations, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

6.  Following completion of all indicated development, the RO should readjudicate the remaining claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


